This is an appeal from a judgment of the Supreme Court in favor of the plaintiff and against the defendant after a trial before the court without a jury. Plaintiff entered into an agreement with defendant to insulate his house with a certain insulation material. The defendant entered upon the contract and did part of the work. The contract price was $495 and although the defendant knew that it had not completed the job, rendered a bill to plaintiff. Plaintiff knew that defendant had not completed the job but upon the promise of the defendant that the matter would be satisfactorily adjusted, paid the contract price. After. the house had gone through the winter it was evident that the defendant had failed to carry out its contract and the plaintiff wrote ,to the Albany office of the defendant asking it to send some one with authority to adjust the matter. In response to this letter a certain Mr. Wilsey came from the Albany office, representing the defendant, and after looking the job all over agreed to and with the plaintiff to pay him the sum of $300 because it was impossible for the defendant to carry out the terms of this contract. Action is brought to recover the $300. The plaintiff has secured a judgment. The evidence is sufficient to warrant the judgment appealed from and the judgment should be affirmed. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.